Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 1-30 are pending.
Claim 1-30 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 11,13,16,19,20, 26,28,29 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US-PGPUB A1 2021/0127396 A1)  and in view of Selvanesan (WO 2020/030703 A1).

The application is about sidelink assisted retransmission and is shown in fig. 4a 

    PNG
    media_image1.png
    313
    448
    media_image1.png
    Greyscale















The primary reference Su is about transmitting physical channels and is shown in 15.

    PNG
    media_image2.png
    723
    527
    media_image2.png
    Greyscale



The secondary reference Selvanesan is about  HARQ in sidelink in coverage and out-of-coverage and is shown in fig. 2 

    PNG
    media_image3.png
    408
    476
    media_image3.png
    Greyscale










For  claim 1.Su teaches  a method for wireless communications by a first user equipment (UE) (Su fig. 15 a network having an access network device and 2 Ues see also [0295]), comprising:
obtaining first data intended for a second UE by decoding a first transmission of the first data targeting the second UE (Su [0297] PDSCH indented to remote Ue being transmitted to relay Ue and [0302] decoding of first PDSCH );
and
retransmitting the first data to the second UE(Su [0391] based on whether NACK is received by the eNB about receipt or not of the PDSCH, retransmission  being initialized); 
Su does not expressly teach receiving signaling indicating the first UE is to retransmit the first data to the second UE
 and retransmitting the first data,  via a sidelink, in response to the signaling.
However Desai  from a similar field of endeavor teaches  receiving signaling indicating the first UE is to retransmit the first data to the second UE(Selvanesan page 10 lines 15-21 based on a NACK received gnb configure the Ue to automatically retransmit data and gnb indicating to the first Ue for each transmission a process ID) and retransmitting the first data(Selvanesan page 10  lines 15-21 based on a NACK received gnb configure the Ue to automatically retransmit data and gnb indicating to the first Ue for each transmission a process ID) via a sidelink (Selvanesan page 10 lines 15-21 retransmission via sidelink) in response to the signaling(Selvanesan page 10 lines 15-21 retransmission via sidelink).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of  the application to combine the teaching of Selvanesan  and the teaching of Su to use sidelink  information in other to retransmit sidelink data. Because Selvanesan teaches a method for data retransmission in sidelink based on feedback thus providing efficient spectrum utilization (Selvanesan page 1 lines 1-5). 

For  claim 4. The combination of Su and Selvanesan teaches all the limitation of parent claim 1,
Su teaches further comprising providing a first acknowledgment feedback for the first transmission (Su [0111] HARQ-ACK of a PDSCH i.e. data)

For  claim 5. The combination of Su and Selvanesan teaches all the limitation of parent claim 1,
Su does not teach further comprising: receiving a second transmission with second data targeting the first UE and
providing a second acknowledgment feedback for the second transmission 
However Selvanesan from a similar field of endeavor teaches further comprising: receiving a second transmission with second data targeting the first UE (looking at applicant specification there is no second data targeting first Ue and the second data is being interpreted as retransmission of first data Selvanesan page 5 lines 5-7 a DCI defines whether a data packet is to be retransmitted i.e. second transmission)and
providing a second acknowledgment feedback for the second transmission(looking at applicant specification there is no second data targeting first Ue and the second data is being interpreted as retransmission of first data Selvanesan page 12 lines 27-29, retransmission taking place until ack is received  ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of  the application to combine the teaching of Selvanesan  and the teaching of Su to use sidelink  information in other to retransmit sidelink data. Because Selvanesan teaches a method for data retransmission in sidelink based on feedback thus providing efficient spectrum utilization (Selvanesan page 1 lines 1-5). 

For  claim 11. Su teaches  method for wireless communications by a network entity(Su fig. 15 a network having an access network device and 2 Ues see also [0295]), comprising:
sending first data intended to a second UE in a first transmission  (Su [0297] PDSCH indented to remote Ue being transmitted to relay Ue)and
if the network entity fails to receive an acknowledgment that the second UE successfully received the first data in the first transmission (Su [0391] a retransmission is taking place based on whether a nack is received by the base station regarding the data intended to the remote Ue and ack/nack being sent to base station based on whether PDSCH is successfully received or not).
Su does not expressly teach receiving signaling indicating the first UE is to retransmit the first data to the second UE
 and retransmitting the first data,  via a sidelink, in response to the signaling.
However Desai  from a similar field of endeavor teaches receiving signaling indicating the first UE is to retransmit the first data to the second UE(Selvanesan page 10 lines 15-21 based on a NACK received gnb configure the Ue to automatically retransmit data and gnb indicating to the first Ue for each transmission a process ID) and retransmitting the first data(Selvanesan page 10  lines 15-21 based on a NACK received gnb configure the Ue to automatically retransmit data and gnb indicating to the first Ue for each transmission a process ID) via a sidelink (Selvanesan page 10 lines 15-21 retransmission via sidelink) in response to the signaling(Selvanesan page 10 lines 15-21 retransmission via sidelink in response to signaling)
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of  the application to combine the teaching of Selvanesan  and the teaching of Su to use sidelink  information in other to retransmit sidelink data. Because Selvanesan teaches a method for data retransmission in sidelink based on feedback thus providing efficient spectrum utilization (Selvanesan page 1 lines 1-5).

For  claim 14. The combination of Su and Selvanesan teaches all the limitation of parent claim 11,
Su  teaches further comprising providing a first acknowledgment feedback for the first transmission Su ( [0122] a ack pertaining to a first data transmission).
The combination of Su and Selvanesan teaches all the limitation of parent claim 1,
Su does not teach further comprising: receiving a second transmission with second data targeting the first UE and
providing a second acknowledgment feedback for the second transmission 
However Selvanesan from a similar field of endeavor teaches further comprising: receiving a second transmission with second data targeting the first UE (looking at applicant specification there is no second data targeting first Ue and the second data is being interpreted as retransmission of first data Selvanesan page 5 lines 5-7 a DCI defines whether a data packet is to be retransmitted i.e. second transmission)and
providing a second acknowledgment feedback for the second transmission(looking at applicant specification there is no second data targeting first Ue and the second data is being interpreted as retransmission of first data Selvanesan   page 12 lines 27-29, retransmission taking place until ack is received  ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of  the application to combine the teaching of Selvanesan  and the teaching of Su to use sidelink  information in other to retransmit sidelink data. Because Selvanesan teaches a method for data retransmission in sidelink based on feedback thus providing efficient spectrum utilization (Selvanesan page 1 lines 1-5). 

For claim 16.  Su teaches a  first user equipment (UE) (Su fig. 15 a network having an access network device and 2 Ue see also [0295]), comprising:
a processing system (Su [0538] a processor)configured to:
obtain first data intended for a second UE by decoding a first transmission of the
first data targeting the second UE(Su [0297] PDSCH indented to remote Ue being transmitted to relay Ue and [0302] decoding of first PDSCH );
Su does not expressly teach a receiver configured to  receive signaling indicating the first UE is to retransmit the first data to the second UE
 and a transmitter configured to  retransmitting the first data,  via a sidelink, in response to the signaling.
However Selvanesan   from a similar field of endeavor teaches a receiver configured to  receive signaling indicating the first UE is to retransmit the first data to the second UE(Selvanesan page 10 lines 15-21 based on a NACK received gnb configure the Ue to automatically retransmit data and gnb indicating to the first Ue for each transmission a process ID) and a transmitter configured to  retransmitting the first data Selvanesan page 10 lines 15-21 based on a NACK received gnb configure the Ue to automatically retransmit data and gnb indicating to the first Ue for each transmission a process ID,  via a sidelink(Selvanesan page 10 lines 15-21, in response to the signaling(Selvanesan page 10 lines 15-21 retransmission via sidelink).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of  the application to combine the teaching of Selvanesan  and the teaching of Su to use sidelink  information in other to retransmit sidelink data. Because Selvanesan teaches a method for data retransmission in sidelink based on feedback thus providing efficient spectrum utilization (Selvanesan page 1 lines 1-5) .

For  claim 19. The combination of  Su and Selvanesan teaches all the limitation of parent claim 16,
Su teaches further comprising providing a first acknowledgment feedback for the first transmission (Su [0111] HARQ-ACK of a PDSCH i.e. data).

For  claim 20. The combination of Su   and Selvanesan teaches all the limitation of parent claim 19,
 	Su does not teach further comprising:
receiving a second transmission with second data targeting the first UE, and
providing a second acknowledgment feedback for the second transmission
However Selvanesan from a similar field of endeavor teaches  further comprising:
receiving a second transmission with second data targeting the first UE(Selvanesan page 10 lines 15-21 based on a NACK received gnb configure the Ue to automatically retransmit data and gnb indicating to the first Ue for each transmission a process ID) and
providing a second acknowledgment feedback for the second transmission(looking at applicant specification there is no second data targeting first Ue and the second data is being interpreted as retransmission of first data Selvanesan page 12 lines 27-29, retransmission taking place until ack is received  ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of  the application to combine the teaching of Selvanesan  and the teaching of Su to use sidelink  information in other to retransmit sidelink data. Because Selvanesan teaches a method for data retransmission in sidelink based on feedback thus providing efficient spectrum utilization (Selvanesan page 1 lines 1-5). 

For  claim 26. Su  teaches a network entity (Su fig. 15 a network having an access network device and 2 Ues see also [0295]), comprising:
a processing system (Su fig.34, [0538] processor) configured to generate first data (Su [0297] PDSCH indented to remote Ue being transmitted to relay Ue and [0302] decoding of first PDSCH );and
a transmitter (Su fig. 34 receiving module and forwarding module i.e. transceiver) configured to:
send the first data intended to a second UE in a first transmission (Su [0297] PDSCH indented to remote Ue being transmitted to relay Ue)and
signal a first UE to retransmit the first data to the second UE via a sidelink if the network entity fails to receive an acknowledgment that the second UE successfully received the first data in the first transmission(Su [0391] a retransmission is taking place based on whether a nack is received by the base station regarding the data intended to the remote Ue and ack/nack being sent to base station based on whether PDSCH is successfully received or not).
Su does not expressly teach a receiver configured to  receive signaling indicating the first UE is to retransmit the first data to the second UE
 and a transmitter configured to  retransmitting the first data,  via a sidelink, in response to the signaling.
However Desai  from a similar field of endeavor teaches a receiver configured to  receive signaling indicating the first UE is to retransmit the first data to the second UE(Selvanesan page 10 lines 15-21 based on a NACK received gnb configure the Ue to automatically retransmit data and gnb indicating to the first Ue for each transmission a process ID) and a transmitter configured to  retransmitting the first data (Selvanesan page 10 lines 15-21 based on a NACK received gnb configure the Ue to automatically retransmit data and gnb indicating to the first Ue for each transmission a process ID,  via a sidelink(Selvanesan page 10 lines 15-21, in response to the signaling(Selvanesan page 10 lines 15-21 retransmission via sidelink).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of  the application to combine the teaching of Selvanesan  and the teaching of Su to use sidelink  information in other to retransmit sidelink data. Because Selvanesan teaches a method for data retransmission in sidelink based on feedback thus providing efficient spectrum utilization (Selvanesan page 1 lines 1-5).
 
For  claim 28. The combination of Su and Selvanesan    teaches all the limitation of parent claim 26,
Su  teaches further comprising providing a first acknowledgment feedback for the first transmission Su ( [0122] a ack pertaining to a first data transmission).

For  claim 29. The combination of Su and Selvanesan    teaches all the limitation of parent claim 28, further comprising:
Su does not teach wherein:
the transmitter is further configured to send a second transmission with second data targeting the first UE; and
the receiver is further configured to receive acknowledgment a second feedback, from the first UE, for the second transmission.
However Selvanesan from a similar field of endeavor teaches wherein:
the transmitter is further configured to send a second transmission with second data targeting the first UE(Selvanesan page 10 lines 15-21 based on a NACK received gnb configure the Ue to automatically retransmit data and gnb indicating to the first Ue for each transmission a process ID)  and
the receiver is further configured to receive acknowledgment a second feedback, from the first UE, for the second transmission(looking at applicant specification there is no second data targeting first Ue and the second data is being interpreted as retransmission of first data Selvanesan page 12 retransmission taking place until ack is received  ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of  the application to combine the teaching of Selvanesan  and the teaching of Su to use sidelink  information in other to retransmit sidelink data. Because Selvanesan teaches a method for data retransmission in sidelink based on feedback thus providing efficient spectrum utilization (Selvanesan page 1 lines 1-5).

Claim 2, 3, 12, 17, 18, 27  are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US-PGPUB A1 2021/0127396 A1)  and in view of Selvanesan (WO 2020/030703 A1) and in view of Basu (US-PG-PUB 2020/0304969 A1).

For  claim 2. The combination of Su  and Selvanesan teaches all the limitation of parent claim 1,
The combination of Su  and Selvanesan does not teach measuring channel quality of the sidelink; and
reporting the measured channel quality to a network entity.
	However Basu from a similar field of endeavor teaches measuring channel quality of the sidelink (Basu [0095] a csi part of CQI being measured); 
and reporting the measured channel quality to a network entity(Basu [0095] csi being reported to RAN i.e. network).
	Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to combine the teaching of Basu and the combined teaching of Su and Selvanesan to report a channel quality indication to a network so that network can request sidelink retransmission. Because Basu teaches a method of receiving resources for retransmission to v2x ue resources thus providing for efficient spectrum utilization (Basu [0006]). 

For  claim 3. The combination of Su and Selvanesan teaches all the limitation of parent claim 2
The combination of Su and Selvanesan does not teach wherein:
the signaling further indicates the first UE is part of a group of one or more UEs; and
the signaling further indicates the group of UEs is to retransmit the first data to the second UE.
However Basu from a similar field of endeavor teaches the signaling further indicates the first UE is part of a group of one or more UEs (Basu [0127] a retransmission grant i.e. signaling indication transmission mode such as cast type i.e. groupcast); and
the signaling further indicates the group of UEs is to retransmit the first data to the second UE(Basu [0127] SL retransmission taking place using a cast type i.e. groupcast ).
Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to combine the teaching of Basu and the combined teaching of Su and Selvanesan to report a channel quality indication to a network so that network can request sidelink retransmission. Because Basu teaches a method of receiving resources for retransmission to v2x ue resources thus providing for efficient spectrum utilization (Basu [0006]). 

For  claim 12 The combination of Su and Selvanesan teaches all the limitation of parent claim 11,
Su  teaches a receiver configured to receive (Su fig. 34 receiving module) from the first UE(Su [0297] PDSCH indented to remote Ue being transmitted to relay Ue)
The combination of Su and Selvanesan does not teach a report of measured channel quality of the sidelink, wherein:
the processing system is further configured to include the first UE in a group of one or more UEs, wherein the signaling comprises signaling the group of UEs is to retransmit the first data to the second UE. 
However Basu from a similar field of endeavor teaches a report of measured channel quality of the sidelink(Basu [0095] csi being reported to RAN i.e. network)., wherein:
the processing system is further configured to include the first UE in a group of one or more UEs(Basu [0127] a retransmission grant i.e. signaling indication transmission mode such as cast type i.e. groupcast); wherein the signaling comprises signaling the group of UEs is to retransmit the first data to the second UE(Basu [0127] SL retransmission taking place using a cast type i.e. groupcast ).
Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to combine the teaching of Basu and the combined teaching of Su and Selvanesan to report a channel quality indication to a network so that network can request sidelink retransmission. Because Basu teaches a method of receiving resources for retransmission to v2x ue resources thus providing for efficient spectrum utilization (Basu [0006]). 

For  claim 17. The combination of Su and Selvanesan teaches all the limitation of parent claim 16,
The combination of Su and Selvanesan does not teach measure channel quality of the sidelink; and
report the measured channel quality to a network entity.
	However Basu from a similar field of endeavor teaches measure channel quality of the sidelink (Basu [0095] a csi part of CQI being measured); 
and report the measured channel quality to a network entity(Basu [0095] csi being reported to RAN i.e. network).
	Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to combine the teaching of Basu and the combined teaching of Su and Selvanesan to report a channel quality indication to a network so that network can request sidelink retransmission. Because Basu teaches a method of receiving resources for retransmission to v2x ue resources thus providing for efficient spectrum utilization (Basu [0006]). 

For  claim 18. The combination of Su and Selvanesan teaches all the limitation of parent claim 17,
The combination of Su and Selvanesan does not teach wherein:
the signaling further indicates the first UE is part of a group of one or more UEs; and
the signaling further indicates the group of UEs is to retransmit the first data to the second UE.
However the signaling further indicates the first UE is part of a group of one or more UEs (Basu [0127] a retransmission grant i.e. signaling indication transmission mode such as cast type i.e. groupcast); and
the signaling further indicates the group of UEs is to retransmit the first data to the second UE(Basu [0127] SL retransmission taking place using a cast type i.e. groupcast ).
Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to combine the teaching of Basu and the combined teaching of Su and Selvanesan to report a channel quality indication to a network so that network can request sidelink retransmission. Because Basu teaches a method of receiving resources for retransmission to v2x ue resources thus providing for efficient spectrum utilization (Basu [0006]). 

For  claim 27. The combination of Su and Selvanesan teaches all the limitation of parent claim 26, 
The combination of Su and Selvanesan further comprising:
a receiver configured to receive (Su  fig.3, transceiver 314), from the first UE(Su [0297] PDSCH indented to remote Ue being transmitted to relay Ue and [0302] decoding of first PDSCH),The combination of Su and Selvanesan does not teach a report of measured channel quality of the sidelink, wherein:
the processing system is further configured to include the first UE in a group of one or more UEs, wherein the signaling comprises signaling the group of UEs is to retransmit the first data to the second UE. 
However Basu from a similar field of endeavor teaches a report of measured channel quality of the sidelink(Basu [0095] csi being reported to RAN i.e. network)., wherein:
the processing system is further configured to include the first UE in a group of one or more UEs(Basu [0127] a retransmission grant i.e. signaling indication transmission mode such as cast type i.e. groupcast); wherein the signaling comprises signaling the group of UEs is to retransmit the first data to the second UE(Basu [0127] SL retransmission taking place using a cast type i.e. groupcast ).
Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to combine the teaching of Basu and the combined teaching of Su and Selvanesan to report a channel quality indication to a network so that network can request sidelink retransmission. Because Basu teaches a method of receiving resources for retransmission to v2x ue resources thus providing for efficient spectrum utilization (Basu [0006]). 

Claim 6, 15, 21, 30  are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US-PGPUB  2021/0127396 A1)   in view of Selvanesan (WO 2020/030703 A1) and in view of Takeda  et al. (US-PG-PUB 20210194622A1).

For  claim 6. The combination of Su  and Selvanesan  teaches all the limitation of parent claim 5,
The combination of Su and Selvanesan does not teach wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded.
However Takeda from a similar field of endeavor teaches wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded (Takeda [0132] first HARQ and second HARQ being multiplexed and [0375] d2d and v2x environment).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the combined teaching of Su and Selvanesan to multiplex the first HARQ and the second HARQ. Because Takeda teaches a method of combining or multiplexing a first HARQ and second HARQ when first time and second time partially or completely overlaps thus providing improve spectrum utilization (Takeda [0014]).

For  claim 15.The combination of  Su and Selvanesan  teaches all the limitation of parent claim 14,
The combination of  Su and Selvanesan  does not teach wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded.
However Takeda from a similar field of endeavor teaches wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded (Takeda [0132] first HARQ and second HARQ being multiplexed and [0375] d2d and v2x environment).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the combined teaching of Su  and Selvanesan  to multiplex the first HARQ and the second HARQ. Because Takeda teaches a method of combining or multiplexing a first HARQ and second HARQ when first time and second time partially or completely overlaps thus providing improve spectrum utilization (Takeda [0014]).

For  claim 21. The combination of Su and Selvanesan teaches all the limitation of parent claim 20,
The combination of Su and Selvanesan does not teach wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded.
However Takeda from a similar field of endeavor teaches wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded (Takeda [0132] first HARQ and second HARQ being multiplexed and [0375] d2d and v2x environment).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the combined teaching of Su and Selvanesan to multiplex the first HARQ and the second HARQ. Because Takeda teaches a method of combining or multiplexing a first HARQ and second HARQ when first time and second time partially or completely overlaps thus providing improve spectrum utilization (Takeda [0014]).

For  claim 30. The combination of  Su and Selvanesan  teaches all the limitation of parent claim 29,
The combination of  Su and Selvanesan  does not teach wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded.
However Takeda from a similar field of endeavor teaches wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded (Takeda [0132] first HARQ and second HARQ being multiplexed and [0375] d2d and v2x environment).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the combined teaching of Su and Selvanesan  to multiplex the first HARQ and the second HARQ. Because Takeda teaches a method of combining or multiplexing a first HARQ and second HARQ when first time and second time partially or completely overlaps thus providing improve spectrum utilization (Takeda [0014]).

Claim 7, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US-PG-PUB  2021/0127396 A1)  in view of Selvanesan (WO 2020/030703 A1) and in view of Zhou et al. (US-PG-PUB 2021/0219329 A1).

For  claim 7. The combination of Su and Selvanesan teaches all the limitation of parent claim 1,wherein:
The combination of Su and Selvanesan does not teach the first transmission includes a corresponding hybrid automatic retransmission (HARQ) process ID; and
the retransmission of the first data to the second UE includes the same HARQ process ID.
However Zhou from a similar field of endeavor teaches the first transmission includes a corresponding hybrid automatic retransmission (HARQ) process ID (Zhou [0470] a process ID which is the same for a first and second transmission),
the retransmission of the first data to the second UE includes the same HARQ process ID(Zhou [0470] a process ID which is the same for a first and second transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the combined teaching of Su and Selvanesan to use a same process id for transmission and retransmission of a data. Because Zhou teaches a method of reducing overhead by introducing multiple transport block using DCI thereby improving transmission efficiency (Zhou [0038]).

For  claim 22. The combination of Su and Selvanesan teaches all the limitation of parent claim 16,wherein:
The combination of Su and Selvanesan does not teach the first transmission includes a corresponding hybrid automatic retransmission (HARQ) process ID; and
the retransmission of the first data to the second UE includes the same HARQ process ID.
However Zhou from a similar field of endeavor teaches the first transmission includes a corresponding hybrid automatic retransmission (HARQ) process ID (Zhou [0470] a process ID which is the same for a first and second transmission),
the retransmission of the first data to the second UE includes the same HARQ process ID(Zhou [0470] a process ID which is the same for a first and second transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the combined teaching of Su and Selvanesan to use a same process id for transmission and retransmission of a data. Because Zhou teaches a method of reducing overhead by introducing multiple transport block using DCI thereby improving transmission efficiency (Zhou [0038]).

Claim 8, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US-PG-PUB  2021/0127396 A1)   in view of Selvanesan (WO 2020/030703 A1)  and in view of Xiong et al. (US-PG-PUB 2020/0022175 A1).

For  claim 8. The combination of Su and Selvanesan teaches all the limitation of parent claim 1
The combination of Su and Selvanesan does not teach further comprising:
transmitting additional data to the second UE via the sidelink; and
distinguishing a HARQ process ID for the retransmitted first data from a HARQ process ID for the additional sidelink data.
However Xiong from a similar field of endeavor teaches further comprising:
transmitting additional data to the second UE via the sidelink (Xiong [0112] additional data being transmitted at different occasion using or by incrementing HARQ process id see also [0041] d2d communication ); and
distinguishing a HARQ process ID for the retransmitted first data from a HARQ process ID for the additional sidelink data(Xiong [0112] additional data being transmitted at different occasion using or by incrementing HARQ process id see also [0041] d2d communication ).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Xiong and the combined teaching of Su and Selvanesan to use process ID to differentiate between data being send at different occasion. Because Xiong teaches a method of providing different process ID for each data thus providing higher energy efficient (Xiong [0033]).

For  claim 23. The combination of Su and Selvanesan teaches all the limitation of parent claim 16,
The combination of Su and Selvanesan does not teach wherein: the transmitter is further configured to transmit additional data to the second UE via the sidelink; and
the processing system is further configured to distinguish a HARQ process ID for the retransmitted first data from a HARQ process ID for the additional sidelink data.
	However Xiong from a similar field of endeavor teaches the transmitter is further configured to transmit additional data to the second UE via the sidelink(Xiong [0112] additional data being transmitted at different occasion using or by incrementing HARQ process id see also [0041] d2d communication ); and
the processing system is further configured to distinguish a HARQ process ID for the retransmitted first data from a HARQ process ID for the additional sidelink data(Xiong [0112] additional data being transmitted at different occasion using or by incrementing HARQ process id see also [0041] d2d communication ).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Xiong and the combined teaching of Su and Selvanesan  to use process ID to differentiate between data being send at different occasion. Because Xiong teaches a method of providing different process ID for each data thus providing higher energy efficient (Xiong [0033]).

Claim 9,10,24,25 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US-PGPUB 2021/0127396 A1)   in view of Selvanesan (WO 2020/030703 A1) in view of Xiong et al. (US-PG-PUB 2020/0022175 A1) and in view of Yeo et al.  (US-PG-PUB 2021/0050956 A1). 

For  claim 9. The combination of Su, Selvanesan and Xiong teaches all the limitation of parent claim 8,
The combination of Su, Selvanesan and Xiong does not teach wherein the distinction is provided via a bit in sidelink control information (SCI) that indicates whether a HARQ process ID is for the retransmitted first data or the additional sidelink data from the first UE.
However Yeo from a similar field of endeavor teaches wherein the distinction is provided via a bit in sidelink control information (SCI) that indicates whether a HARQ process ID is for the retransmitted first data or the additional sidelink data from the first UE (Yeo [0186][0187] a sci bit indicating whether a transmission is a retransmission or new transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yeo and the combined teaching of Su, Selvanesan and Xiong to use a sci bit to differentiate between data. Because Yeo teaches a method for proving various service in a seamless manner (Yeo [0007]).

For  claim 10. The combination of Su, Selvanesan and Xiong teaches all the limitation of parent claim 8,
The combination of Su, Selvanesan and Xiong does not teach wherein the distinction comprises:
However Yeo teaches selecting a value for the HARQ process ID for the retransmitted data from a subset of HARQ process IDs reserved for retransmitted data (Yeo [0186] a harq process id being selected for data retransmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yeo and the combined teaching of Su, Selvanesan and Xiong to use a sci bit to differentiate between data. Because Yeo teaches a method for proving various service in a seamless manner (Yeo [0007]).

For  claim 24. The combination of Su, Selvanesan and Xiong teaches all the limitation of parent claim 23,
The combination of Su, Selvanesan and Xiong does not wherein the distinction is provided via a bit in sidelink control information (SCI) that indicates whether a HARQ process ID is for the retransmitted first data or the additional sidelink data from the first UE.
However Yeo from a similar field of endeavor teaches wherein the distinction is provided via a bit in sidelink control information (SCI) that indicates whether a HARQ process ID is for the retransmitted first data or the additional sidelink data from the first UE. (Yeo [0186] [0187] a sci bit indicating whether a transmission is a retransmission or new transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yeo and the combined teaching of Su, Selvanesan and Xiong to use a sci bit to differentiate between data. Because Yeo teaches a method for proving various service in a seamless manner (Yeo [0007]).

For  claim 25. The combination of Su, Selvanesan and Xiong teaches all the limitation of parent claim 23,
The combination of Su, Selvanesan and Xiong does not wherein the distinction comprises:
selecting a value for the HARQ process ID for the retransmitted data from a subset of HARQ process IDs reserved for retransmitted data.
However Yeo from a similar field of endeavor teaches wherein the distinction comprises: selecting a value for the HARQ process ID for the retransmitted data from a subset of HARQ process IDs reserved for retransmitted data(Yeo [0186] a harq process id being selected for data retransmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yeo and the combined teaching of Su, Selvanesan and Xiong to use a sci bit to differentiate between data. Because Yeo teaches a method for proving various service in a seamless manner (Yeo [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412